Citation Nr: 1000709	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-12 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney-at-
Law 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from December 1974 to January 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and February 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Huntington, West Virginia.   

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

The Board notes that in a November 2006 statement in support of 
claim, the Veteran indicated that he was forwarding a copy of a 
Social Security Administration award in support of his claim.  
The Board notes that the Veteran forwarded the cover sheet of 
the award and the actual award decision.  However, the decision 
was not accompanied by any treatment records.  VA has an 
obligation to obtain copies of all Social Security decisions 
and the records underlying those decisions.  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  These records have not been associated 
with the claims folder.

As it relates to the issue of service connection for 
depression, the Board notes that in its February 2007 rating 
determination, the RO continued the denial of service 
connection for depression.  In a statement in support of claim 
received later that month, the Veteran indicated that he 
disagreed with the February 2007 rating determination.  While 
he noted that he had never received a PTSD examination, the 
Veteran did not specifically limit his appeal to that issue.  
This statement meets the requirements for a notice of 
disagreement.  A statement of the case has not been issued as 
it relates to this issue.  The Board is required to remand the 
case for issuance of the statement of the case.  Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain copies of 
all decisions pertinent to the Veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim.

2.  Readjudicate the Veteran's claim of 
whether new and material evidence has been 
received to reopen the claim of service 
connection for PTSD.  If the benefit sought 
on appeal is not granted issue an 
appropriate supplemental statement of the 
case and afford the requisite opportunity 
to respond.

3.  Issue a statement of the case on the 
issue of entitlement to service connection 
for depression.  The issue should be 
certified to the Board only if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

